Citation Nr: 0935899	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  94-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a knee disorder, 
including as due to service-connected low back pain with 
sciatica.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable rating for low back 
pain with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active duty from June 1988 to June 1992 and 
then apparently served in the United States Navy Reserve 
through February 2007, with an unverified period of active duty 
from February to August 2003.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  At that time, the RO, in pertinent part, 
granted service connection for low back pain with sciatica that 
was assigned a noncompensable disability evaluation effective 
from June 1992, and denied service connection for knee 
disorders, sinusitis, and tinnitus.  The Veteran perfected an 
appeal as to these matters.  

In a February 1994 rating decision, the RO denied entitlement 
to service connection for a knee disorder, as due to the 
service-connected low back pain with sciatica.

In August 2001, July 2003, July 2006, and July 2007, the Board 
remanded the Veteran's case to the RO for further evidentiary 
and procedural development.


FINDINGS OF FACT

1.  The objective and probative medical evidence is against a 
finding that the Veteran has a knee disorder related to her 
military service, including as due to any claimed service-
connected low back pain with sciatica. 

2.  The objective and probative medical evidence is against a 
finding that the Veteran has sinusitis related to her military 
service.

3.  The objective and probative medical evidence is against a 
finding that the Veteran has tinnitus related to her military 
service.

4.  Without good cause shown, the veteran failed to report for 
scheduled VA examinations in November 2000, March 2003, and 
July 2005 to determine the current severity of her service-
connected low back disability.

5.  The objective and probative medical evidence of record 
reflects that the Veteran's service-connected low back pain 
with sciatica is manifested by subjective complaints of pain, 
but with clinical findings of full range of lumbar back motion, 
and without medical evidence of characteristic pain on motion 
or neurological deficits associated with the low back pain and 
sciatica.


CONCLUSIONS OF LAW

1.  A knee disorder, including as due to the Veteran's service-
connected low back pain with sciatica, was not incurred in or 
aggravated during her active military service.  38 U.S.C.A. §§ 
101, 1131, 1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.304, 3.310 (2008).

2.  Sinusitis was not incurred in, or aggravated by, the 
Veteran's active military service.  38 U.S.C.A. §§ 101, 1131, 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.304.

3.  Tinnitus was not incurred in, or aggravated by, the 
Veteran's active military service.  38 U.S.C.A. §§ 101, 1131, 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.304.

4.  The schedular criteria for an initial compensable rating 
for low back pain with sciatica have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.655, 4.27, 4.71a, Diagnostic Code (DC) 5295 (2003), 
effective prior to September 26, 2003; 38 C.F.R. § 3.102, 
3.159, 4.71a, DC 5237 (2008), effective September 26, 2003.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2000, December 2002, March 
2004, July 2006, July 2007, and March 2008 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain.  The 
RO provided notice of how disability ratings and effective 
dates are determined in May 2006.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim and, as warranted by law, affording VA examination.  

The Board notes that the Veteran was scheduled for VA 
examinations in November 2000, March 2003, and July 2005 in 
conjunction with her claims, but did not appear for the 
examinations.  She provided no rationale as to why she failed 
to report for the examinations.  In increased rating claims, 
when a veteran fails to appear for a scheduled examination, 
federal regulations state that "the claim shall be denied." 
38 C.F.R. § 3.655(b) (emphasis added). Thus, the benefit could 
not be awarded as a matter of law, and any VCAA notice errors 
could not affect the essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has complied with its duty to assist the veteran in the 
development of her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000)

The Board notes that corresponding to VA's duty to assist the 
veteran in obtaining information is a duty on the part of the 
veteran to cooperate with VA in developing a claim. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street"). VA's duty 
must be understood as a duty to assist the veteran in 
developing her claim, rather than a duty on the part of VA to 
develop the entire claim with the veteran performing a passive 
role. Turk v. Peake, 21 Vet. App. 565, 568 (2008). In this 
instance, the veteran failed to attend multiple scheduled VA 
examinations in 2000, 2003, and 2005 scheduled to aid in the 
development of her claim.

With respect to VA's duty to assist, the Board finds that all 
available evidence and records identified by the appellant as 
plausibly relevant to her pending claims have been collected 
for review.  The RO made several searches for records 
concerning the Veteran's periods of service.  The RO attempted 
to obtain records from the National Personnel Records Center 
and other service department sources, but there is no 
indication that any records were available, according to the 
RO's August 2009 memorandum of a Formal Finding on the 
Unavailability of Service Records, other than the records 
submitted by the Veteran.  It appears that further attempts to 
obtain these records would be futile.  In such cases, the Board 
recognizes that there is a heightened obligation to assist the 
Veteran in the development of her claims, a heightened 
obligation to explain findings and conclusions, and to consider 
carefully the benefit of the doubt rule in cases.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes her written contentions, service treatment 
and personnel records, and private and VA medical records and 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).

A. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training in the Reserve or from an 
injury incurred or aggravated during inactive duty for training 
in the Reserve.  38 U.S.C.A. § 101(22-3); 38 C.F.R. § 3.6(c-d).

The term active duty for training means full-time duty in the 
Armed Forces performed by members of the Reserve Components or 
National Guard for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  The term inactive duty for training means 
duty in the Reserves other than full-time duty, special 
additional duty, or training other than active duty training.  
See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As noted above, given that some of the Veteran's service 
treatment records are unavailable, judicial case law increases 
the Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant; 
however, it does not lower the legal standard for proving a 
claim for service connection.  Russo.  It is unfortunate that 
some of the Veteran's service treatment records are currently 
unavailable; however, a grant of service connection for a knee 
disorder, sinusitis, and tinnitus requires an etiological link 
between the claimed in-service disorders and the currently 
claimed disabilities.

1.	Knee Disorder, Including as Secondary to the Service-
Connected Low Back Disability

The Veteran seeks service connection for a knee disorder, 
identified as bilateral knee pain that she variously attributes 
to her service-connected low back disability.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
the context of claims for secondary service connection, there 
must be medical evidence showing an etiologic relationship 
between the service-connected disability on the one hand and 
the condition said to be proximately due to the service-
connected disability on the other.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service- connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995).

Service treatment records for the Veteran's initial period of 
active duty are not referable to complaints or diagnosis of, or 
treatment for, a knee disorder nor was one found when she was 
examined for separation in 1992.  On a report of medical 
history completed in June 1992, the Veteran denied having a 
"trick" or locked knee and it was noted that she had pain in 
her joints, though not currently.  When examined at that time, 
her lower extremities were normal and a knee disorder was not 
reported.

Post service, an August 1992 VA examination report includes the 
Veteran's complaints of occasional minor bilateral knee pain.  
A knee disorder was not diagnosed.

A May 1993 signed statement from C.P.F., D.C., a chiropractor, 
indicates that the Veteran was treated for low back and knee 
instability and pain, but did not include clinical diagnoses.

The Veteran failed to report for VA examinations scheduled in 
November 2000, March 2003 (an orthopedic examination), and July 
2005 in conjunction with her claim and did not request that the 
examinations be rescheduled.  Regulations provide that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and the claimant, without good 
cause, fails to report for such examination, and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based upon the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, or 
a claim for increase, the claim shall be denied.  See e.g., 38 
C.F.R. § 3.655 (2008).  Thus, the Board must rely upon the 
evidence in the claims file to reach its decision.

Service treatment records indicate that, when examined in 
January 2007, prior to retirement from the Reserve, the Veteran 
reported having bilateral knee pain since 1990.  An undated 
service examination report that may have been prepared at that 
time indicates that her lower extremities were normal. 

As evident here, in VA and non-VA medical records and on 
examinations after the Veteran's separation from active 
service, there was no showing that the Veteran had a knee 
disorder due to low back pain and sciatica.  The Veteran has 
submitted no evidence to show that she currently has a 
diagnosed knee disorder, including as due to low back pain with 
sciatica.  In short, no medical opinion or other medical 
evidence showing that the Veteran currently has a knee disorder 
including as due to service-connected low back pain with 
sciatica.  Degmetich; Brammer.



2.	Sinusitis

Service treatment records are devoid of any mention of 
complaints or diagnosis of, or treatment for, sinusitis.  A 
February 1992 clinic record indicates that the Veteran 
complained of persistent coughing that disturbed her sleep and 
was treated for an upper respiratory infection.  On her June 
1992 report of medical history, the Veteran checked yes to 
having sinusitis and it was noted that she had sinusitis in 
February 1992, for which medication was prescribed.  When 
examined at that time, her nose and sinuses were reported as 
normal.

Post service, an August 1992 VA general medical examination 
report reflects the Veteran's complaints of sinusitis 
associated with "ear popping".  According to an August 1992 
ear, nose, and throat (ENT) examination report, the Veteran 
stated that, approximately three months earlier, she 
experienced a bout of sinusitis and that, since that time, 
noted an intermittent popping sensation in her ears.  Upon 
clinical examination, the diagnosis was Eustachian tube 
dysfunction after upper respiratory infection, resolving.

In March 2003, the Veteran failed to report for an 
otolaryngology examination scheduled by VA and did not request 
that the examination be rescheduled.  See e.g., 38 C.F.R. § 
3.655.  Thus, the Board must rely upon the evidence in the 
claims file to reach its decision.

On the January 2007 report of medical history completed when 
the Veteran was examined for retirement from the Navy Reserve, 
the Veteran said that she was treated for sinusitis in 1991 and 
given medication for cough and infection, although the 
examination report apparently completed at that time indicates 
that her sinuses and nose were normal.

The Veteran has contended that service connection should be 
granted for sinusitis.  The record demonstrates that no 
sinusitis was found in service or on separation from service.  
Moreover, in medical records and on VA examination after the 
Veteran's separation from service, there was no showing that 
the Veteran had sinusitis.  Furthermore, the Veteran has 
submitted no evidence to show that she currently has sinusitis 
and her reported history of having sinusitis described on the 
January 2007 Reserve service treatment record does not provide 
the requisite evidence of in-service incurrence.  See e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional comment 
by the transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional).  In 
short, no medical opinion or other medical evidence showing 
that the Veteran currently has sinusitis has been presented.  
Degmetich; Brammer.

3.	Tinnitus

Service medical records for the Veteran's initial period of 
active duty are not referable to complaints or diagnosis of 
tinnitus.  On her June 1992 report of medical history, the 
Veteran checked yes to having ear trouble but, when examined at 
that time, her ears were reported as normal and tinnitus was 
not noted.

Post service, an August 1992 VA audiology examination report 
includes the Veteran's report of having tinnitus.  The VA ENT 
examination report reflects her complaints of ear popping but 
tinnitus was not diagnosed.

As noted, in March 2003, the Veteran failed to report for an 
otolaryngology examination scheduled by VA and did not request 
that the examination be rescheduled.  See, e.g., 38 C.F.R. § 
3.655.  Thus, the Board must rely upon the evidence in the 
claims file to reach its decision.

April and May 2003 service treatment records indicate that the 
Veteran was seen in the audiology clinic for treatment of 
recent intermittent otalgia in the left ear for the past three 
weeks.  The May 2003 records indicate that her current symptoms 
included minimal tinnitus.

The Veteran has contended that service connection should be 
granted for tinnitus.  Although the evidence shows that the 
Veteran reported having periodic tinnitus during her August 
1992 VA examination, no competent medical evidence has been 
submitted to show that this disability is related to service or 
any incident thereof.  On the other hand, the record reflects 
that her ears and hearing were normal on separation from 
service and the first post service evidence of record of a 
report of tinnitus was from August 1992, several months after 
the Veteran's separation from service.  Moreover, in March 
2003, the Veteran failed to report for a medical examination 
scheduled by VA in conjunction with her claim and, while the 
May 2003 service treatment record regarding treatment for 
otalgia reflects symptoms of minimal tinnitus, tinnitus was not 
diagnosed at that time.  In short, no medical opinion or other 
medical evidence relating the Veteran's tinnitus to service or 
any incident of service has been presented.  In fact, there is 
no medical opinion or other medical evidence showing that the 
Veteran currently has tinnitus.  Degmetich; Brammer.

4. All Three Claims

The Veteran as a lay person without medical training does not 
meet the burden of presenting competent evidence as to medical 
cause and effect, or a diagnosis, merely by presenting her own 
statements.  While the Veteran can attest to factual matters of 
which she had first-hand knowledge, e.g., difficulty hearing, 
neither she nor any lay affiant is capable of making medical 
conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  There is no evidence showing, and the Veteran does not 
assert, that she has medical training to provide competent 
medical evidence as to the etiology of the claimed knee 
disorder, sinusitis, and tinnitus.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed bilateral knee disorder, sinusitis, and, 
tinnitus.  The preponderance of the evidence is therefore 
against the appellant's claims of entitlement to service 
connection for a knee disorder, including as due to service-
connected low back pain with sciatica, sinusitis, and tinnitus.

The claims are denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B. Initial Compensable Rating for Low Back Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the Veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected low back pain with sciatica, and has found nothing in 
the historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2008).  Not all disabilities will show all 
the findings specified in the rating criteria but coordination 
of the rating with functional impairment is required.  38 
C.F.R. § 4.21 (2008).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  The Veteran's 
entire history is reviewed when making a disability rating.  38 
C.F.R. § 4.1.

The Board notes that the October 1992 rating decision granted 
service connection and the noncompensable disability rating, 
effective from June 1992, from which the Veteran perfected an 
appeal with the disability evaluation awarded to her service-
connected back disability.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) as to the primary importance of the present level of 
disability, is not necessarily applicable to the assignment of 
an initial rating following an original award of service 
connection for that disability. Rather, the Court held that, at 
the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2008). 
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement.  38 C.F.R. § 4.45 
(2008).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability and to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, DC 5293 (2002), effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002).  In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2008)).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
latter amendment and subsequent correction were made effective 
from September 26, 2003.

Where a law or regulation (particularly those pertaining to the 
Rating Schedule) changes after a claim has been filed, but 
before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000). 

Accordingly, the Board will review the disability rating under 
the old and new criteria.  The RO evaluated the Veteran's claim 
under the old regulations in making its rating decision dated 
in October 1992.  The February 1994 statement of the case and 
the December 2000 and April 2003 supplemental statements of the 
case (SSOCs) evaluated the Veteran's claim using the old 
regulations.  In March 2006 the RO issued an SSOC that 
evaluated the Veteran's claim using the old and new regulations 
effective from September 26, 2003.  The Veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, there 
is no prejudice to the Veteran in our proceeding under Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The RO evaluated the Veteran's service-connected low back pain 
with sciatica under the diagnostic code that rates impairment 
resulting from lumbosacral strain. See 38 C.F.R. § 4.71a, DC 
5295 (2003) as in effect prior to September 26, 2003; 38 C.F.R. 
§ 4.71a, DC 5237 (2008), effective September 26, 2003.

Prior to September 26, 2003, lumbosacral strain warranted a 
noncompensable evaluation if there were slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), 
effective prior to September 26, 2003.  A 10 percent evaluation 
was warranted if it was manifested by characteristic pain on 
motion and a 20 percent evaluation was assigned when 
lumbosacral strain was manifested by muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  Id.  A 40 percent evaluation was 
assigned for lumbosacral strain when it was manifested by 
severe symptomatology that included listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  Id.

Under the old regulations, limitation of motion in the lumbar 
spine was assigned a 40 percent rating when severe, a 20 
percent rating when moderate and a 10 percent rating when 
slight under 38 C.F.R. § 4.71a, DC 5292 (2003), as effective 
prior to September 26, 2003.

Limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under DC 5293.  See VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998). However, as the medical 
evidence of record herein is devoid of any diagnosis of 
intervertebral disc syndrome, an increased rating under DC 5293 
is not for consideration in the present case.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002), effective from September 23, 2002.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5343 (2008)). A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 50 
percent evaluation is appropriate for unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracoumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, the combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of height.  Id.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  (This clearly 
implies that the factors for consideration under the holding in 
DeLuca v. Brown, supra, are now contemplated in the rating 
assigned under the general rating formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate diagnostic code.  Id., Note (1).  
However, there is no showing that the Veteran objectively 
manifested neurologic symptoms as a consequence of her service-
connected low back disability.  Nor is there medical evidence 
of record to reflect that she had forward flexion of the 
thoracolumbar spine to 60 degrees but not greater than 85 
degrees or, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; to warrant a 10 percent evaluation under the 
regulations currently in effect. 

The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  See General Rating 
Formula, Note (2).  38 C.F.R. § 4.71a, DCs 5235 to 5243.

Normal range of motion of the thoracolumbar spine encompasses 
flexion to 90 degrees and extension, bilateral lateral flexion, 
and bilateral rotation to 30 degrees. 38 C.F.R. § 4.71a, Plate 
V (2008).

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the new rating criteria 
are less favorable than the old regulations at 38 C.F.R. § 
4.71a (2003).

The Veteran's service-connected low back pain is rated as 
noncompensable under DC 5295, for lumbosacral strain.  The 
Board is of the opinion that the probative medical evidence of 
record does not meet or even approximate the criteria for an 
initial compensable rating for the Veteran's service-connected 
low back pain with sciatica.  As noted, the Veteran was 
scheduled for VA examinations November 2000, March 2003 (an 
orthopedic examination), and July 2005 but failed to report and 
did not request that the examinations be rescheduled.  See 
e.g., 38 C.F.R. § 3.655.  Thus, the Board must rely upon the 
evidence in the claims file to reach its decision.

Here, available medical evidence includes an August 1991 
service treatment record indicating that the Veteran had full 
range of motion of her lumbar spine and results of x-rays of 
her lumbosacral spine taken in December 1991 were within normal 
limits.  When seen in the clinic in June 1992, days before she 
was examined for separation, the Veteran reported low back pain 
and her range of motion was flexion to 90 degrees and extension 
to 45 degrees; when seen at the end of the month, full range of 
motion was noted.

During her August 1992 VA examination, the Veteran complained 
of having intermittent low back pain that came and went without 
rhyme or reason and was occasionally associated with radiating 
pain into her left buttocks.  The pain did not disable her but 
she indicated that she was occasionally unable to work for a 
day or so.  Objectively, she had normal back motions.

June 1993 service treatment records indicate that the Veteran 
walked a lot and complained of low back pain.  Again, there was 
full range of back motion and the diagnosis was mechanical 
lumbosacral strain.

The May 1993 signed statement from Dr. C.P.F., the 
chiropractor, is to the effect that the Veteran was under 
treatment for chronic low back instability and pain.  

The more recent Reserve service treatment records indicate 
that, in April 2003, the Veteran was seen in the clinic after 
being recently activated and reported having regular 
chiropractic treatment for low back pain "at home".  Her back 
pain was not worse but she wondered about receiving that 
treatment.   

May 2003 service treatment records show that the Veteran was 
seen in the clinic for complaints of pain in her left lower 
back and buttock that had since 1992 and caused intermittent 
discomfort.  Range of motion of the back appears to be flexion 
to 60 degrees and extension to 15 degrees with pain and another 
May 2003 record indicates that the Veteran had full range of 
motion with pain.  When seen in July 2003 prior to 
deactivation, the Veteran reported receiving chiropractic 
treatment for low back pain. 

November 2006 VA outpatient medical records show that the 
Veteran was seen for complaints of chronic low back pain that 
radiated into her left hip and leg since 1990.  On examination, 
there was mild tenderness to palpation of the lumbosacral area 
with full range of motion and no motor or sensory deficits.  
The assessment was chronic low back pain for which Tylenol was 
prescribed.  Results of x-rays of the Veteran's lumbosacral 
spine taken at the time did not show evidence of fracture or 
dislocation.  There was mild narrowing of the L3/4 disk space 
and the clinical impression was mild degenerative changes, as 
noted.

In a March 2009 signed statement, R.A., D.C., a chiropractor, 
said that he treated the Veteran for low back and sciatic pain 
and provided billing records dated from December 2006 to 
September 2008.

In sum, the objective medical evidence demonstrates that an 
initial compensable rating is not warranted for lumbar strain 
under DC 5295, as in effect prior to or after September 26, 
2003.  Rather, the probative evidence shows that the Veteran 
was repeatedly seen for subjective complaints of back pain 
without characteristic pain on motion, aside from the one 
mention in May 2003, such as to warrant a compensable rating 
under DC 5295.  Nor does the available medical evidence 
indicate that the Veteran had even slight limitation of motion 
of her lumbar spine such as to warrant a compensable rating 
under DC 5292.   

As well, none of the available clinical findings are referable 
to any findings of lower extremity sensory deficits, despite 
the Veteran's reports of radiating back pain.  In fact, in 
November 2006, the VA clinic physician found no motor or 
sensory deficits.  Thus a separate compensable rating for 
neurologic disability associated with the Veteran's service-
connected back disability is not warranted.

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40.  The Board finds that the effects of pain 
reasonably shown to be due to the Veteran's service-connected 
low back pain with sciatica are contemplated in the currently 
assigned noncompensable rating.  There is no indication that 
pain, due to disability of the lumbar spine, causes functional 
loss greater than that contemplated by the noncompensable 
evaluation now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown.  A separate evaluation for pain is not for assignment.  
See Spurgeon, supra.

Additionally, the regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination, 
and a claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate 
family member), fails to report for such examination or re-
examination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate. 38 
C.F.R. § 3.655(a). When the missed examination is scheduled in 
conjunction with a claim for increase, as is the case here, the 
claim shall be denied. 38 C.F.R. § 3.655(b).

In this matter, the veteran failed to report for multiple VA 
examinations scheduled in November 2000, March 2003, and July 
2005. The veteran has not submitted any reasons for her failure 
to report to the scheduled examinations. As no good cause has 
been shown, and as there is no competent medical evidence of 
record to demonstrate the current severity of the veteran's 
service-connected low back pain with sciatica, the claim must 
be denied. Further, as the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been no 
showing in the record on appeal that the appellant's service-
connected low back pain with sciatica has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the Veteran is entitled 
to a "staged" rating for her service-connected back disability, 
as the Court indicated can be done in this type of case. Based 
upon the record, we find that at no time since the Veteran 
filed her original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.


ORDER

Service connection for a knee disorder, including as due to 
service-connected low back pain with sciatica, is denied.

Service connection for sinusitis is denied.

Service connection for tinnitus is denied.

An initial compensable evaluation for low back pain with 
sciatica is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


